Citation Nr: 1213020	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  04-41 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of lumbosacral strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from March 1992 to August 1998 and from December 2000 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by a Department of Veterans Affairs (VA) special claims processing unit (Tiger Resource Team) at the Regional Office (RO) in Cleveland, Ohio.  In the July 2004 decision, the RO, relevant part, granted service connection and assigned a 10 percent rating for lumbosacral strain, effective December 21, 2003.  In February 2009 and December 2010, the Board remanded the claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further RO action is warranted, even though such action will, regrettably, further delay an appellate decision on the claim.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

In February 2009 and December 2010, the Board remanded the claim, in part, to afford the Veteran an adequate VA examination.  Previous VA examinations were deficient for a variety of reasons.  In February 2011, the Veteran underwent another VA examination, but the examiner failed to address all of the Board's remand directives.  Specifically, the examiner was asked to address the level of functional impairment associated with the low back disorder for the entire rating period, beginning from December 21, 2003, and indicate whether there were intervals of greater or lesser severity indicated by the record.  The examiner was also asked to expressly address the Veteran's past contentions of bowel problems and erectile dysfunction, which were raised in his April 2007 substantive appeal.  

In this case, although the February 2011 examiner addressed the level of functional impairment at the time of the examination, she did not address the level of functional impairment throughout the appeal period.  Furthermore, although she addressed whether the Veteran's complaints of erectile dysfunction were related to his low back disorder, she did not address the etiology of the Veteran's past complaints of bowel problems.  The Board acknowledges that the Veteran denied bowel and bladder problems during the February 2011 VA examination and on previous VA spine examinations; however, he reported having bowel problems in April 2007.  A VA outpatient record notes that he complained abdominal discomfort during bowel movements and he underwent a flexible sigmoidoscopy in August 2007.  Therefore, in order to comply with the remand directives, the VA examiner must address whether these past complaints of bowel problems were related to his service-connected lumbosacral strain even if he does not currently have these symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who conducted the February 2011 examination.  If the examiner is not available, obtain an opinion from another medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the reviewer/examiner. 

a.  To the extent possible, the examiner should address the level of functional impairment associated with the low back disorder for the entire rating period, beginning from the December 21, 2003.  If intervals of greater or lesser severity or impairment of the low back disorder are indicated by the record over that period, the examiner should so state and explain his/her findings.  The degree to which the low back disorder affects (or has affected) functional capacities including particularly capacity for employment, should be addressed. 

b.  The examiner should expressly address whether the Veteran's past contentions of "bowel problems" (noted in his April 2007 substantive appeal and in an April 2007 VA outpatient treatment record) were associated with his service-connected low back disorder. 

A complete rationale for all opinions is required.

2.  To help avoid future remand, the RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


